The defendant was tried upon an indictment found against him for retailing spirituous liquors without a license so to do. The special verdict finds that he sold the liquor as charged, and that he had no license, either from the county or from the city of Winston. Upon the facts found, he should have been adjudged guilty, for the fact that he had been prosecuted before the mayor of the city of Winston for a violation of its ordinance, adopted pursuant to authority given to that municipality by section 53 of the Private Laws of 1891, and forbidding the selling of spirituous liquors within that city, without having first obtained a license from the city, was no bar to this criminal action. The offense charged against the defendant here, and of which the special verdict convicts him, is distinct from that with which he was charged before the mayor. S. v. Stevens, 114 N.C. 873.
Reversed.
Cited: S. v. Reid, post, 743; S. v. Robinson, 116 N.C. 1048; S. v.Smith, 126 N.C. 1059; S. v. Lytle, 138 N.C. 740; S. v. Hooker, 145 N.C. 584.
(743)